Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

BRYCE ABBINK, individually and on behalf of all others similarly situated,

                       Plaintiff,

v.

GOOD CHEMISTRY I, LLC, a Colorado limited liability company,

                       Defendant.


                   CLASS ACTION COMPLAINT AND JURY DEMAND


       1.      Plaintiff Bryce Abbink (“Abbink” or “Plaintiff”) brings this Class Action

Complaint and Demand for Jury Trial (“Complaint”) against Defendant Good Chemistry I, LLC

(“Good Chemistry” or “Defendant”) to stop its practice of placing unsolicited telemarketing text

message calls to cellular telephone users nationwide without obtaining prior express written

consent, and to obtain redress for all persons similarly injured by its conduct. Plaintiff, for his

Complaint, alleges as follows upon personal knowledge as to himself and his own acts and

experiences, and, as to all other matters, upon information and belief, including investigation

conducted by his attorneys.

       2.      The Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA” or

“Act”), and its implementing regulations, 47 C.F.R. § 64.1200, et seq., prohibit companies, such

as Defendant, from placing text message calls using an automatic telephone dialing system

(“ATDS”) to cellular telephones without first obtaining prior express written consent. In this

case, Good Chemistry has violated, and continues to violate, the TCPA and its regulations by
                                                  1
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 2 of 13




placing SMS messages to cellular phone subscribers who have not provided prior express written

consent to receive such text messages.

                                             PARTIES

         3.    Plaintiff Bryce Abbink is a natural person and a resident of Denver, Denver

County, Colorado.

         4.    Defendant Good Chemistry I, LLC is a limited liability company organized and

existing under the laws of the State of Colorado with a principal place of business located at

1550 Larimer St., Suite 296, Denver, CO 80202. Defendant conducts business throughout the

United States, the State of Colorado, and this District.

                                 JURISDICTION AND VENUE

         5.    This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331, as the action arises under the TCPA, which is a federal statute. This Court also has

jurisdiction under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332, because the

alleged Class consists of over 100 persons, there is minimal diversity, and the claims of the class

members when aggregated together exceeds $5 million. Further, none of the exceptions to CAFA

apply.

         6.    This Court has personal jurisdiction over Defendant because Defendant resides in

this District, conducts a significant amount of business in this District, directed the text messages

at issue to Plaintiff who is located in this District, and because the wrongful conduct giving rise

to this case occurred in, was directed to, and/or emanated from this District.

         7.    Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because Defendant

resides in this District, conducts a significant amount of business within this District, and


                                                  2
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 3 of 13




because the wrongful conduct giving rise to this case occurred in, was directed to, and/or

emanated from this District.

                           COMMON FACTUAL ALLEGATIONS

       8.      Good Chemistry operates marijuana dispensaries in Colorado, Massachusetts, and

Nevada. Good Chemistry claims to be a leading provider of Cannabis products and related

services.

       9.      In an effort to boost Good Chemistry’s business and drive sales, Defendant

utilized bulk text messaging to reach consumers.

       10.     The text messages were for telemarketing purposes and offered, advertised, and

announced the availability of Good Chemistry’s goods or services.

       11.     Bulk text messaging, or SMS messaging, has emerged as a direct method of

communicating with consumers. The term "Short Message Service” or “SMS” is a messaging

system that allows cellular telephone subscribers to use their cellular telephones to send and

receive short text messages, usually limited to 160 characters. An SMS message is a text

message call directed to a wireless device through the use of the telephone number assigned to

the device.

       12.     When an SMS message call is successfully made, the recipient’s cell phone rings

or vibrates, alerting him or her that a call is being received. As cellular telephones are mobile and

are frequently carried on their owner’s person, calls to cellular telephones, including SMS

messages, may be received by the called party virtually anywhere worldwide and

instantaneously.

       13.     In sending the text messages at issue in this Complaint, Defendant utilized an


                                                 3
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 4 of 13




automatic telephone dialing system (“ATDS”). Specifically, the hardware and software used by

Defendant (or its agent) has the capacity to store, produce, and dial random or sequential

numbers, and/or receive and store lists of telephone numbers, and to dial such numbers, en

masse, in an automated fashion without human intervention. Defendant’s automated dialing

equipment includes features substantially similar to a predictive dialer, inasmuch as it is capable

of making numerous text message calls simultaneously (all without human intervention).

       14.     Unfortunately for consumers, Good Chemistry fails to obtain consumers’ prior

express written consent to place the text messages as required by the TCPA.

       15.     The text messages were made by or on behalf of Defendant, with Defendant’s

knowledge and approval. Defendant has knowingly received the benefit of the calls and has

ratified the making of the calls.

       16.     At all times material to this Complaint, Defendant was and is fully aware that

unsolicited telemarketing text messages are being made to consumers’ cellular telephones

through its own efforts and through the efforts of its agents.

       17.     Defendant knowingly made (and continues to make) unsolicited telemarketing

text messages without the prior express written consent of the recipients. In so doing, Defendant

not only invaded the personal privacy of Plaintiff and members of the putative Class, but also

intentionally and repeatedly violated the TCPA.

                         FACTS SPECIFIC TO PLAINTIFF ABBINK

       18.     Plaintiff is the owner and customary user of the cellular telephone number ending

in 1945.

       19.     Plaintiff participates in Good Chemistry’s Loyalty Program. However, Plaintiff


                                                  4
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 5 of 13




has never provided his prior express written consent to Good Chemistry to receive text messages

soliciting him to purchase its products and services.

       20.     On or around March 16, 2020, at 4:27 p.m., Plaintiff received an unsolicited text

message to his cellular telephone from Good Chemistry from the telephone number (202) 866-

2757, which read, “Take advantage of online ordering at Good Chemistry for express, in-store

pickup. Click the link below to start your order. Reply STOP WS54 to cancel

https://ash3.co/gC4XbnZZkc08”.

       21.     On March 18, 2020, at 11:09 a.m., Plaintiff received another unsolicited text

message to his cellular telephone from Good Chemistry from the telephone number (202) 866-

2757, which read, “Personal reservations and online ordering are now available at Good

Chemistry for express shopping at all locations. Click the link below to learn more. Reply STOP

WS54 to cancel https://y6jk.co/gC6jkeMrth62”.

       22.     Later, on March 18, 2020, at 5:33 p.m., Plaintiff received yet another unsolicited

text message to his cellular telephone from Good Chemistry from the telephone number (202)

866-2757, which read, “Starting 3/19 updated Good Chemistry hours + other steps we are taking

to provide you the fastest, easiest and healthiest access. Click the link below to learn more. Reply

STOP WS54 to cancel https://y6jk.co/gC6yjoKWWnS9”.

       23.     Plaintiff has never requested that Good Chemistry send text messages to him or

offer him its services in any way.

       24.     Simply put, Plaintiff has never provided his prior express written consent to Good

Chemistry to send text messages to him.

       25.     A screenshot of the March 16th and 18th text messages is reproduced below:


                                                 5
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 6 of 13




                                     6
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 7 of 13




       26.      All of the text messages advertised the availability of Good Chemistry’s products

and services.

       27.      Moreover, all of the text messages were impersonal in nature, and, on information

and belief, were sent en masse to hundreds if not thousands of consumers. This further

demonstrates that the text messages were sent via an ATDS.

       28.      Further, on information and belief, Good Chemistry has sent additional text

messages to Plaintiff prior to March 16th and March 18th text messages.

       29.      By sending unauthorized telemarketing text message calls as alleged herein, Good

Chemistry has caused consumers actual harm in the form of annoyance, nuisance, and invasion

of privacy.

       30.      The texts disturbed and interfered with Plaintiff’s use and enjoyment of his phone,

in addition to the wear and tear on the phone’s hardware (including the phone’s battery) and the

consumption of memory on Plaintiff’s phone.

       31.      In the present case, a consumer could be subjected to many unsolicited text

messages, and continuous repeated invasions of privacy.

       32.      To redress these injuries, Plaintiff, on behalf of himself and a Class of similarly

situated individuals defined below, brings suit under the TCPA, which prohibits unsolicited

voice and text calls to cellular telephones.

       33.      On behalf of the Class, Plaintiff seeks an injunction requiring Good Chemistry to

cease all unauthorized text messaging activities and an award of statutory damages to the class

members, together with costs, pre and post-judgment interest, and reasonable attorneys’ fees.

                                     CLASS ALLEGATIONS


                                                  7
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 8 of 13




       34.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of himself and the Class defined as follows:

       No Consent Class: All persons in the United States who (1) from the date four
       years prior to the filing of this Complaint through the date notice is sent to the
       Class; (2) received at least one text message from Defendant, or a third person
       acting on behalf of Defendant; (3) on the person’s cellular telephone; (4) for the
       purpose of selling Defendant’s products or services; (5) using the same dialing
       system that was used to send the text messages to Plaintiff; and (6) for whom
       Defendant claims it obtained prior express written consent in the same manner as
       Defendant claims it supposedly obtained prior express written consent to send
       text messages to Plaintiff.

       35.     The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys and Defendant’s attorneys; (4) persons who properly execute and file a

timely request for exclusion from the Class; (5) the legal representatives, successors or assigns of

any such excluded persons; and (6) persons whose claims against Defendant have been fully and

finally adjudicated and/or released. Plaintiff anticipates the need to amend the class definitions

following appropriate discovery.

       36.     Numerosity: The exact size of the Class is unknown and not available to Plaintiff

at this time, but it is clear that individual joinder is impracticable. On information and belief,

Defendant sent autodialed text messages to thousands of consumers who fall into the definition

of the defined Class. Class members can be identified by reviewing Defendant’s call records.

       37.     Typicality: Plaintiff’s claims are typical of the claims of the other members of the

Class, in that Plaintiff and the members of the Class sustained damages arising out of


                                                  8
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 9 of 13




Defendant’s uniform wrongful conduct. Defendant has no defenses unique to Plaintiff.

       38.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Class, and Defendant has no

defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

this action on behalf of the members of the Class and have the financial resources to do so.

Neither Plaintiff nor his counsel has any interest adverse to the Class.

       39.     Commonality and Predominance: There are several questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               (a)     Whether Defendant’s conduct violated the TCPA;

               (b)     Whether Defendant systematically sent unsolicited text messages to

                       consumers absent prior express written consent;

               (c)     Whether Defendant sent the text messages using an automatic telephone

                       dialing system;

               (d)     Whether Plaintiff and the class members are entitled to statutory damages;

                       and

               (e)     Whether Plaintiff and the class members are entitled to treble damages

                       based on the willfulness of Defendant’s conduct.

       40.     Superiority & Manageability: This case is also appropriate for class certification

under Rule 23(b)(3) because class proceedings are superior to all other available methods for the


                                                 9
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 10 of 13




fair and efficient adjudication of this controversy. Joinder of all parties is impracticable, and the

damages suffered by the individual members of the Class will likely be relatively small,

especially given the burden and expense of individual prosecution of the complex litigation

necessitated by Defendant’s actions. Thus, it would be virtually impossible for the individual

members of the Class to obtain effective relief from Defendant’s misconduct. Even if members

of the Class could sustain such individual litigation, it would still not be preferable to a class

action, because individual litigation would increase the delay and expense to all parties due to the

complex legal and factual controversies presented in this Complaint. By contrast, a class action

presents far fewer management difficulties and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single Court. Economies of time, effort

and expense will be fostered and uniformity of decisions ensured. Also, there are no pending

governmental actions against Defendant for the same conduct.

          41.   Conduct Similar Towards All Class Members: By committing the acts set forth

in this pleading, Defendant has acted or refused to act on grounds substantially similar towards

all members of the Class so as to render certification of the Class for final injunctive relief and

corresponding declaratory relief appropriate under Rule 23(b)(2).

                                    CAUSE OF ACTION
                             Violation of 47 U.S.C. § 227, et seq.
                       (On Behalf of Plaintiff and the No Consent Class)

          42.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          43.   Defendant failed to obtain any prior express written consent that included, as

required by 47 C.F.R. § 64.1200(f)(8)(i), a “clear and conspicuous” disclosure informing the


                                                  10
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 11 of 13




person signing that:

       (A) By executing the agreement, such person authorizes the seller to deliver or
       cause to be delivered to the signatory telemarketing calls using an automatic
       telephone dialing system or an artificial or prerecorded voice; and

       (B) The person is not required to sign the agreement (directly or indirectly), or
       agree to enter into such an agreement as a condition of purchasing any property,
       goods, or services.

       44.      Further, Defendant and/or its agent transmitted unsolicited telemarketing text

message calls to cellular telephone numbers belonging to Plaintiff and the other members of the

No Consent Class using equipment that, upon information and belief, had the capacity to store or

produce telephone numbers to be called using a random or sequential number generator and/or

receive and store lists of phone numbers, and to dial such numbers, en masse, without human

intervention.

       45.      The telephone dialing equipment utilized by Defendant and/or its agent, which is

substantially similar to a predictive dialer, dialed numbers from a list, or dialed numbers form a

database of telephone numbers, in an automatic and systematic manner.

       46.      These text messages were sent randomly and/or made en masse and without the

prior express written consent of the Plaintiff and the other members of the No Consent Class to

receive such wireless spam.

       47.      Based on such conduct, Defendant has violated 47 U.S.C. § 227(b)(1)(A)(iii).

       48.      As a result of such conduct, Plaintiff and the other members of the No Consent

Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for

each violation of such act.

       49.      In the event that the Court determines that Defendant’s conduct was willful and


                                                11
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 12 of 13




knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

recoverable by Plaintiff and the other members of the No Consent Class.

        50.     Plaintiff is also entitled to injunctive relief and corresponding declaratory relief to

ensure that the calls stop.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Bryce Abbink, individually and on behalf of the Class, prays

for the following relief:

                A.       An order certifying the No Consent Class as defined above, appointing

        Plaintiff Bryce Abbink as the representative of the Class, and appointing his counsel as

        Class Counsel;

                B.       An award of actual monetary loss from such violations or the sum of five

        hundred dollars ($500.00) for each violation, whichever is greater all to be paid into a

        common fund for the benefit of the Plaintiff and the Class Members;

                C.       An order declaring that Defendant’s actions, as set out above, violate the

        TCPA;

                D.       A declaratory judgment that Defendant’s telephone calling equipment

        constitutes an automatic telephone dialing system under the TCPA;

                E.       An injunction requiring Defendant to cease all unsolicited text messaging

        activities, and otherwise protecting the interests of the Class;

                F.       An award of reasonable attorneys’ fees and costs to be paid out of the

        common fund prayed for above;

                G.       An award of treble damages if willfulness is shown; and


                                                  12
Case 1:20-cv-00871-KLM Document 1 Filed 03/31/20 USDC Colorado Page 13 of 13




              H.      Such other and further relief that the Court deems reasonable and just.

                                        JURY DEMAND

      Plaintiff requests a trial by jury of all claims that can be tried.



                                              Respectfully Submitted,

                                              BRYCE ABBINK, individually and on behalf of a
                                              Class of similarly situated individuals

Dated: March 31, 2020                         By: /s/ Taylor T. Smith
                                                     One of Plaintiff’s Attorneys

                                              Steven L. Woodrow
                                              swoodrow@woodrowpeluso.com
                                              Patrick H. Peluso
                                              ppeluso@woodrowpeluso.com
                                              Taylor T. Smith
                                              tsmith@woodrowpeluso.com
                                              Stephen A. Klein
                                              sklein@woodrowpeluso.com
                                              Woodrow & Peluso, LLC
                                              3900 E. Mexico Avenue, Suite 300
                                              Denver, Colorado 80210
                                              Tel: 720-213-0675
                                              Fax: 303-927-0809

                                              Attorneys for Plaintiff and the Class




                                                 13
